Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the claims
Claims 1, 6-8, 10 and 17-22 are pending. 
Amendments filed on 07/20/2022 were entered.
Claims 1, 6-8 and 10 were withdrawn from consideration as non-elected invention.
Claims 17-22 are rejected.
No claim is allowed. 



















Response to Arguments

Applicants response filed on 07/20/2022 is acknowledged.   Amendments in claims wer entered. Applicants arguments in regards to obviousness rejection was considered and found persuasive.  Claims were amended.  Claims 17-22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Helieh S. Oz et al. (Molecules 2008. 13. 452-474, 892 11/02/2017, 23 pages), Burnier; John et al. (US 20090258069) and Beaumont et al. (Curr. Drug Metab. (2003 Dec. 4(6), 461-85, abstract, 892, 06/01/2017, one page) was withdrawn.  Prior art on record does not teach nor suggests unexpected results for prodrug of rebamipide as claimed a sulfonate, a malonate or an oxalate salts as in claim 17. Applicants have shown that instantly claimed specific salts of compounds of claim 17 have superior results of the claims salts of prodrug for the treatment of dry eye syndrome. Applicants had shown in examples 12, 18 and 24 when compared to rebamipide as example 1 with the same dose. (1st paragraph on page 8 of the response dated 07/20/2022.
In order to expedite the process , Examiner called Attorney Susan Zerull to provide terminal disclaimer and English translation of Korean foreign priority document.   Applicant need to provide a terminal disclaimer  and need to overcome the 103 by disqualifying the reference as prior art or by amendment.  There were also some 112 (2) issues for amendments.Attorney called to send the action. (See interview summary)


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following reasons apply:
In claim 17 requires that the composition comprising “a sulfate, a malonate, or an oxalate of a prodrug of rebamipide.” It is unclear what the word “of” is referencing. It is unclear whether the claim’s alternatives are “any sulfate salt, any malonate salt, or an oxalate of a prodrug of rebamipide” or “a sulfate of a prodrug of rebamipide, a malonate of a prodrug of rebamipide, or an oxalate of a prodrug of rebamipide.”
Claims 18-22 depend on claim 17 therefore, were rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  17-22 are rejected under 35 U.S.C. 103 as being unpatentable over claims 1 US 11,420,963.  Claims are drawn to rebamipide prodrug,  preparation and method of use.  
Claimed invention is considered obvious over issued patent US ;963. Cho teaches 2-morpholinoethyl 2-(4-chlorobenzamido)-3-(2-oxo-1,2-dihydroquinolin-4-yl)propanoate maleate. (Column 6, lines 66-67; Example 195 at column 115, lines 35-67.).
 Cho teaches that his compounds, including 2-morpholinoethyl 2-(4-chlorobenzamido)-3-(2-oxo-1,2-dihydroquinolin-4-yl)propanoate maleate, are suitable for oral administration. (Column 18, lines 19-22.) Claim 17 does not require that the oral composition contain anything other than the recited prodrug, so there is no need for Cho to teach any particular carrier. Cho teaches that his compounds, including 2-morpholinoethyl 2-(4-chlorobenzamido)-3-(2-oxo-1,2-dihydroquinolin-4-yl)propanoate maleate, are useful for treating dry eye. (Column 18, lines 36-40.)
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claims are drawn to 4-chlorobenzamido)-3-(2-oxo-1,2-dihydroquinolin-4-yl)propanoate) derivatives such as (2-morpholinoethyl 2-(4-chlorobenzamido)-3-(2-oxo-1,2-dihydroquinolin-4-yl)propanoate),
This application is a 371 of a PCT filed 4/17/14. The PCT claims benefit of a Korean foreign-priority document filed 4/18/13, but because applicants have not supplied an English translation of that Korean document, the Cho references are intervening art. See MPEP 216, second paragraph 
 2.19    Overcome Rejection by Translation
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Rejection will be maintained until the requirements of 37 CFR 1.55 are met, the Cho references are qualified as prior art under 35 U.S.C. 102(a)(2).
These rejections address claims in which the compound set forth in the specification (2-morpholinoethyl 2-(4-chlorobenzamido)-3-(2-oxo-1,2-dihydroquinolin-4-yl)propanoate), 
In those cases where the applicant files the certified copy of the foreign application for the purpose of overcoming the effective date of a reference, a translation is required if the certified copy is not in the English language. When the examiner requires the filing of the certified copy, the translation should also be required at the same time. 
This translation must be filed together with a statement that the translation of the certified copy is accurate. When the necessary certified copy and translation are filed to overcome the date of the reference, the examiner’s action, if the examiner determines that the applicant is not entitled to the priority date, is to repeat the rejection on the reference, stating the reasons why the applicant is not considered entitled to the date. If it is determined that the applicant is entitled to the date, the rejection is withdrawn in view of the priority date.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-5, 8, 10, and 11 of U.S. Patent No.11420963 (Cho et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant invention are drawn to pharmaceutical salts of rebamipide.   Claims are drawn to rebamipide prodrugs salts which is considered obvious.  Following reasons apply:
The issued patent which shares at least inventor Eui Hwan Cho with this application. (The ’963 patent issued from the US national stage of the PCT published as the Cho WO document WO 2014003424.)
The ’963 patent claims pharmaceutical salts of rebamipide derivatives including 2-morpholinoethyl 2-(4-chlorobenzamido)-3-(2-oxo-1,2-dihydroquinolin-4-yl)propanoate. (Claim 1 and 2) The ’963 patent refers to “propionate,” 
The ’963 patent claims that the salts may be acid addition salts formed with free acids that may be sulfuric acid, malonic acid, or oxalic acid. (Claims 3-5, 10 ). The ’963 patent claims pharmaceutical compositions comprising the compounds as an active ingredient for treating, among other things, xerophthalmia (dry eye and teaches  methods of treating dry eye with the composition. (Claims 8, 9, 11, and 12.) 
`Claims 1 and 2 of US ‘963 are drawn to pharmaceutically acceptable salts of rebamipide derivative which includes propionate derivatives.  
Claims 3 of  US ‘963 patent claims where the salt is an acid additional salt formed with  pharmaceutically acceptable free acid.  
Claims 1-3, 5 and 10 are drawn to salts. 
Claim 8 is drawn when compound of claim 1 as an active agent. Claims of issued patents are rebamipide prodrug in form of salts, and preferably, pharmaceutically acceptable salts. 
A terminal disclaimer will overcome this rejection.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627